Case 6:20-cv-01896-PGB-DCI Document 17 Filed 11/17/20 Page 1 of 3 PageID 125



                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

DISH NETWORK L.L.C.,                            )      Case No: 6:20-cv-1896-PGB-DCI
                                                )
               Plaintiff,                       )
        v.                                      )
                                                )
ALFA TV INC., HAITHAM MANSI                     )
a/k/a Haitham al-Heti, HISHAM MANSE             )
IBRAHEM, NEZAR SAEED HAMMO,                     )
and MOHAMMED ABU OUN a/k/a                      )
Mohammad Abuoun, individually and               )
together d/b/a ElafnetTV,                       )
                                                )
                                                )
               Defendants.                      )
                                                )

                     DEFENDANTS ALFA TV INC., HISHAM MANSE
                        IBRAHEM AND NEZAR SAEED HAMMO
                     CERTIFICATE OF INTERESTED PERSONS AND
                       CORPORATE DISCLOSURE STATEMENT

        I hereby disclose the following pursuant to this Court's interested persons order:

1 .)    The name of each person, attorney, association of persons, firm, law firm, partnership,

and corporation that has or may have an interest in the outcome of this action - including

subsidiaries, conglomerates, affiliates, parent corporations, publicly traded companies that own

10% or more of a party's stock, and all other identifiable legal entities related to any party in the

case:

               a)      ALFA TV, Inc, Defendant

               b)      Hisham Manse Ibrahem, Defendant

               c)      Nezar Saeed Hammo, Defendant

               d)      Haitham Mansi a/k/a Haitham al-Heti, Defendant

               e)      Mohammed Abu Oun a/k/a Mohammad Abuoun and

                       together d/b/a ElafnetTV, Defendant
Case 6:20-cv-01896-PGB-DCI Document 17 Filed 11/17/20 Page 2 of 3 PageID 126




               f)      Matthew G. DeBoard, Esq., Counsel for Alta Tv, Inc, Hisham Manse

                       Ibrahem and Nezar Saeed Hammo

               g)      Barrister Law Firm, P.A.

               h)      DISH Network L.L.C. – Plaintiff;

               i)      DISH DBS Corporation – Sole Member of DISH Network L.L.C.;

               j)      DISH Orbital Corporation – Owner of DISH DBS Corporation;

               k)      DISH Network Corporation – Owner of DISH Orbital Corporation;

               l)      Stephen M. Ferguson, Esq., Counsel for Plaintiffs

               m)      James A. Boatman, Counsel for Plaintiffs

               n)      The Boatman Law Firm PA – Counsel for DISH Network L.L.C.;

               o)      Hagan Noll & Boyle, LLC – Proposed PHV Counsel for DISH Network

                       L.L.C.

2.)    the name of every other entity whose publicly traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings: NONE

3.)    the name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors' committee (or twenty largest

unsecured creditors) in bankruptcy cases: NONE

4.)    the name of each victim (individual or corporate) of civil and criminal conduct alleged to

be wrongful, including every person who may be entitled to restitution: NONE

       I HEREBY CERTIFY that, except as disclosed above, I am unaware of any actual or

potential conflict of interest involving the district judge and magistrate judge assigned to this

case and will immediately notify the Court in writing on learning of any such conflict.

Dated: November 17, 2020
                                               Respectfully Submitted,
Case 6:20-cv-01896-PGB-DCI Document 17 Filed 11/17/20 Page 3 of 3 PageID 127




                                                /s/ Matthew G. DeBoard
                                                Matthew DeBoard, Esq.
                                                Attorney for Defendants ALFA TV Inc., Hisham
                                                Manse Ibrahem, and Nezar Saeed Hamm
                                                Florida Bar Number: 103010
                                                Barrister Law Firm, P.A.
                                                2002 E. Robinson Street
                                                Orlando, FL 32803
                                                Telephone: (407) 205-2906
                                                Fax: (407) 386-6621
                                                E-Mail: deboard@barlaw.com


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 17, 2020 a copy of the forgoing CERTIFICATE

OF INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT has been

electronically filed with the Clerk of the Court via the CM/ECF system, which will send a notice

of electronic filing to all counsel of record and the parties on the service list.


                                                /s/ Matthew G. DeBoard
                                                Matthew DeBoard, Esq.

                                           SERVICE LIST

James A. Boatman, Jr.
BOATMAN RICCI, PA
3021 Airport-Pulling Road North, Suite 202
Naples, Florida 34105
Telephone: (239) 330-1494
Email: jab@boatmanricci.com

Stephen M. Ferguson (pro hac vice to be filed)
HAGAN NOLL & BOYLE, LLC
Two Memorial City Plaza
820 Gessner, Suite 940
Houston, Texas 77024
Telephone: (713) 343-0478
Facsimile: (713) 758-0146
Email: stephen.ferguson@hnbllc.com

Attorneys for Plaintiff DISH Network L.L.C.
